          Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 1 of 10



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@kentlawpc.com
 5
 6 Of Counsel to:
 7 CREDIT REPAIR LAWYERS OF AMERICA
   22142 West Nine Mile Road
 8
   Southfield, MI 48033
 9 Telephone: (248) 353-2882
10 Facsimile: (248) 353-4840
11
   Attorneys for Plaintiff,
12 Latoya Hodge a.k.a Latoya Lilly
13
                        IN UNITED STATES DISTRICT COURT
14
                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                OAKLAND DIVISION
16
17
18 Latoya Hodge a.k.a Latoya Lilly,                Case No.:
19                 Plaintiff,
20
          vs.                                      COMPLAINT
21
22 Experian Information Solutions, Inc.; and
23 Barclays Bank Delaware,                         JURY TRIAL DEMAND

24                 Defendants.
25
26
27
28
                                               1
          Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 2 of 10



 1        NOW COMES THE PLAINTIFF, LATOYA HODEG a.k.a LATOYA LILLY,
 2
     BY AND THROUGH COUNSEL, TRINETTE G. KENT, and for her Complaint
 3
 4 against the Defendants, pleads as follows:
 5                                    JURISDICTION
 6
       1. Jurisdiction of this court arises under 15 U.S.C. §1681p.
 7
 8     2. This is an action brought by a consumer for violation of the Fair Credit
 9
          Reporting Act (15 U.S.C. §1681, et seq. [hereinafter “FCRA”]).
10
11
                                           VENUE
12
       3. The transactions and occurrences which give rise to this action occurred in the
13
14        City of Fremont, Alameda County, California.
15
       4. Venue is proper in the Northern District of California, Oakland Division.
16
17                                        PARTIES
18
       5. Plaintiff is a natural person residing in the city of Fremont, Alameda County,
19
20        California.
21
       6. The Defendants to this lawsuit are:
22
23           a. Experian Information Solutions, Inc. (“Experian”) is a foreign

24              corporation that conducts business in the State of California; and
25
             b. Barclays Bank Delaware (“Barclays Bank”) is a foreign corporation that
26
27              conducts business in the State of California.
28
                                                2
        Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 3 of 10



 1                          GENERAL ALLEGATIONS
 2
     7. Barclays Bank is inaccurately reporting its tradeline (“Errant Tradeline”) on
 3
 4      Plaintiff’s Experian credit disclosure with an erroneous scheduled monthly
 5      payment amount of $340.00.
 6
     8. The account reflected by the Errant Tradeline was closed. Plaintiff no longer
 7
 8      has an obligation to make monthly payments to Barclays Bank. This creditor
 9
        has accelerated the balance due; therefore, Plaintiff no longer has the right nor
10
11      obligation to satisfy this debt in installment payments.

12   9. The Errant Tradeline should be reported by Barclays Bank with a scheduled
13
        monthly payment of $0.00. Per credit reporting industry standard and the
14
15      Credit Reporting Resource Guide, which is the credit reporting manual created
16      by the three major credit bureaus, no furnisher may report a monthly payment
17
        on a closed account.
18
19   10. On June 18, 2020, Plaintiff obtained her Experian credit disclosure and noticed
20
        the Errant Tradeline inaccurately reporting with an erroneous scheduled
21
        monthly payment amount.
22
23   11. On or about September 28, 2020, Plaintiff submitted a letter to Experian,
24
        disputing the Errant Tradeline. In her dispute letter, Plaintiff explained that she
25
26      does not owe recurring payments. Hence, Plaintiff no longer has an obligation
27
28
                                             3
        Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 4 of 10



 1      to make monthly payment to Barclays Bank. Plaintiff asked Experian to fix the
 2
        error on her credit report.
 3
 4   12. Experian forwarded Plaintiff’s consumer dispute to Barclays Bank.
 5   13. Barclays Bank received Plaintiff’s consumer dispute from Experian.
 6
     14. Plaintiff had not received Experian’s investigation results. Therefore, on
 7
 8      November 7, 2020, Plaintiff obtained her Experian credit disclosure, which
 9
        showed that Experian and Barclays Bank failed or refused to report the Errant
10
11      Tradeline with a scheduled monthly payment of $0.00.

12   15.The Errant Tradeline is false and misleading to any user of Plaintiff’s credit report
13
        who would consider extending credit to Plaintiff. The Errant Tradeline creates a
14
15      false impression to potential credit grantors that Plaintiff continues to have a
16      monthly obligation on a debt when, in fact, there is no such monthly obligation.
17
        This causes Plaintiff damage by reducing Plaintiff’s opportunities for credit, jobs,
18
19      and employment.
20
     16.As a direct and proximate cause of Defendants’ negligent and/or willful failure
21
        to comply with the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq.,
22
23      Plaintiff has suffered credit and emotional damages. Plaintiff has also
24
        experienced undue stress and anxiety due to Defendants’ failure to correct the
25
26      errors in her credit file or improve her financial situation by obtaining new or
27      more favorable credit terms as a result of Defendants’ violations of the FCRA.
28
                                              4
        Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 5 of 10



 1                            FIRST CAUSE OF ACTION
 2
     NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 3                       BARCLAYS BANK
 4
     17. Plaintiff realleges the above paragraphs as if recited verbatim.
 5
 6   18. After being informed by Experian of Plaintiff’s erroneous scheduled monthly
 7
        payment, Barclays Bank negligently failed to conduct a proper investigation of
 8
        Plaintiff’s dispute as required by 15 USC 1681s-2(b).
 9
10   19. Barclays Bank negligently failed to review all relevant information available to
11
        it and provided by Experian in conducting its reinvestigation as required by 15
12
13      USC 1681s-2(b). Specifically, it failed to direct Experian to report the Errant

14      Tradeline with a scheduled monthly payment amount of $0.00.
15
     20. The Errant Tradeline is inaccurate and creating a misleading impression on
16
17      Plaintiff’s consumer credit file with Experian to which it is reporting such
18      tradeline.
19
     21. As a direct and proximate cause of Barclays Bank's negligent failure to perform
20
21      its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
22
        suffering, humiliation, and embarrassment.
23
24   22. Barclays Bank is liable to Plaintiff by reason of its violations of the FCRA in

25      an amount to be determined by the trier of fact together with reasonable
26
        attorneys’ fees pursuant to 15 USC 1681o.
27
28
                                             5
           Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 6 of 10



 1      23. Plaintiff has a private right of action to assert claims against Barclays Bank
 2
           arising under 15 USC 1681s-2(b).
 3
 4      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 5
     against Barclays Bank for damages, costs, interest, and attorneys’ fees.
 6
 7                              SECOND CAUSE OF ACTION
 8
        WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT BY
 9                         BARCLAYS BANK
10
        24. Plaintiff realleges the above paragraphs as if recited verbatim.
11
12      25. After being informed by Experian that Plaintiff disputed the accuracy of the

13         information it was providing, Barclays Bank willfully failed to conduct a proper
14
           reinvestigation of Plaintiff’s dispute.
15
16      26. Barclays Bank willfully failed to review all relevant information available to it
17         and provided by Experian as required by 15 USC 1681s-2(b).
18
        27. As a direct and proximate cause of Barclays Bank's willful failure to perform
19
20         its duties under the FCRA, Plaintiff has suffered damages, mental anguish,
21
           suffering, humiliation, and embarrassment.
22
23      28. Barclays Bank is liable to Plaintiff for either statutory damages or actual

24         damages she has sustained by reason of its violations of the FCRA in an amount
25
           to be determined by the trier fact, together with an award of punitive damages
26
27
28
                                                 6
           Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 7 of 10



 1         in the amount to be determined by the trier of fact, as well as for reasonable
 2
           attorneys’ fees that she may recover pursuant to 15 USC 1681n.
 3
 4      WHEREFORE, PLAINTIFF PRAYS that this court grant her a judgment
 5
     against Barclays Bank for the greater of statutory or actual damages, plus punitive
 6
 7 damages, along with costs, interest, and attorneys’ fees.
 8
                                THIRD CAUSE OF ACTION
 9
10      NEGLIGENT VIOLATION OF THE FAIR CREDIT REPORTING ACT
11                          BY EXPERIAN

12      29. Plaintiff realleges the above paragraphs as if recited verbatim.
13
        30. Defendant Experian prepared, compiled, issued, assembled, transferred,
14
15         published, and otherwise produced consumer reports regarding Plaintiff as that
16         term is defined in 15 USC 1681a.
17
        31. Such reports contained information about Plaintiff that was false, misleading,
18
19         and inaccurate.
20
        32. Experian negligently failed to maintain and/or follow reasonable procedures to
21
           assure maximum possible accuracy of the information it reported to one or more
22
23         third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
24
        33. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
25
26         negligently failed to conduct a reasonable reinvestigation as required by 15
27         U.S.C. 1681i.
28
                                                7
           Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 8 of 10



 1     34. As a direct and proximate cause of Experian’s negligent failure to perform its
 2
           duties under the FCRA, Plaintiff has suffered actual damages, mental anguish
 3
 4         and suffering, humiliation, and embarrassment.
 5     35. Experian is liable to Plaintiff by reason of its violation of the FCRA in an amount
 6
           to be determined by the trier of fact together with her reasonable attorneys’ fees
 7
 8         pursuant to 15 USC 1681o.
 9
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
10
11 against Experian for actual damages, costs, interest, and attorneys’ fees.
12                             FOURTH CAUSE OF ACTION
13
          WILLFUL VIOLATION OF THE FAIR CREDIT REPORTING ACT
14                           BY EXPERIAN
15
       36. Plaintiff realleges the above paragraphs as if recited verbatim.
16
17     37. Defendant Experian prepared, compiled, issued, assembled, transferred,
18         published, and otherwise produced consumer reports regarding Plaintiff as that
19
           term is defined in 15 USC 1681a.
20
21     38. Such reports contained information about Plaintiff that was false, misleading,
22
           and inaccurate.
23
24     39. Experian willfully failed to maintain and/or follow reasonable procedures to

25         assure maximum possible accuracy of the information that it reported to one or
26
           more third parties pertaining to Plaintiff, in violation of 15 USC 1681e(b).
27
28
                                                8
           Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 9 of 10



 1     40. After receiving Plaintiff’s consumer dispute to the Errant Tradeline, Experian
 2
           willfully failed to conduct a reasonable reinvestigation as required by 15 U.S.C.
 3
 4         1681i.
 5     41. As a direct and proximate cause of Experian’s willful failure to perform its duties
 6
           under the FCRA, Plaintiff has suffered actual damages, mental anguish and
 7
 8         suffering, humiliation, and embarrassment.
 9
       42. Experian is liable to Plaintiff by reason of its violations of the FCRA in an
10
11         amount to be determined by the trier of fact together with her reasonable

12         attorneys’ fees pursuant to 15 USC 1681n.
13
           WHEREFORE, PLAINTIFF PRAYS that this court grants her a judgment
14
15 against Experian for the greater of statutory or actual damages, plus punitive damages
16 along with costs, interest, and reasonable attorneys’ fees.
17
18                                     JURY DEMAND
19
           Plaintiff hereby demands a trial by Jury.
20
21 DATED: March 17, 2021
22
23
                                                By: /s/ Trinette G. Kent
24                                              Trinette G. Kent
25                                              Attorneys for Plaintiff,
                                                Latoya Hodge a.k.a Latoya Lilly
26
27
28
                                                9
Case 4:21-cv-01878 Document 1 Filed 03/17/21 Page 10 of 10
